  UNITED STATES DISTRICT COURT EASTERN DISTRICT OF NEW YORK
                Case 1:20-cv-06070-ARR-PK Document 23 Filed 02/09/21 Page 1 of 1 PageID #: 68
                                                                                                                                                  Job#: 41084
                                             DOUNYA ZAYER
                                                                                                         Plaintiff(s)
                                                                                                                        Civil Number: 20cv6070

                                                     vs.                                                                Date Filed:
  CITY OF NEW YORK, NYPD, OFFICER VINCENT D' ANDRAIA, individually and in official
                                                                                                                        Client's FHe NG.!
capacity, DEPUTY INSPECTOR CRAIG EDELMAN, individually and in his capacity, JOH��g
                                                                                   ant(sJ
                JANE DOES 1-10, individually and in their official capacity.
                                                                                                                        Court Date:

        STATE OF NEW YORK, COUNTY OF KINGS, SS.:
        ELIJAH WHITE, being sworn says:
                                                                                                                             AFFIDAVIT OF SERVICE
              . Qeponent is riot a part� herein; is over the age of 18 years and resides in the State of New York.
        On 12/18/2020, at 2:32 PM at: ONE POLICE PLAZA, NEW YORK, NY 10038 Deponent served the within SUMMONS, COMPLAINT
        On; Dl;PUTY lNSPl;CTOR CRAIG EPiL.MAN , therein name,:t




  □      #1 INDIVIDUAL
         By delivering a true copy of each to said recipient personally; Deponent knew the person so served to be the person described in as said recipient therein.
  181    #2 SUITABLE AGE PERSON
         By delivering thereat a true copy of each to Detective Halk (DETECTIVE) a person of suitable age and discretion. Said premises is recipient's:[X] actual

  □      place of business / employment [] dwelling house (usual place of abode) within the state.
         #3 AFFIXING TO DOOR
         By affixing a true copy of each to the door of said premises which is defendants
         [] actual place of business I employment [] dwelling house (usual place of abode) within the state. Deponent was unable with due diligence to find
         defendant or nerson of suitable ,me and discretion thereat having visited there
  D      Corporation Or-Partnership or Trust or LLC
         By delivering thereat a true copy of each to personally. Deponent knew said corporation/partnership/trusULLC so served to be the
         corporation/partnership/trusULLC described in said aforementioned document as said defendant and knew said individual to be thereof.

  181    #5 MAILING
         On 12/18/2020, deponent enclosed a copy of same in a postpaid envelope properly addressed to defendant at defendant's last known (] Actual
         Place of Residence [X] Actual Place of Business, and deposited the envelope in an official depository, personally or via agency, under the
         exclusive care and custody of the U.S. Postal Service within New York State. The envelope bore the legend "personal and confidential" and did not
         indicate on the outside, thereof by return address or otherwise that the communication was from an attorney or concerned an action against the
         defendant.

  181    #6 DESCRIPTION
         Sex: Male      Color of skin: WHITE                Color of hair: BALDING    Glasses:
         Age: 45-50     Height: 5ft 9in - 6ft Qin                    Weight: 161-190 Lbs.               Other Features:

  181    #7 MILITARY SERVICE
         I asked the person spoken to whether defendant was in active military service of the United States or the State of New York in any capacity whatever
         and received a negative reply. The source of my information and the grounds of my belief are the conversations and observations above narrated.
  □      #8 WITNESS FEES
         Subpoena Fee Tendered in the amount of
  0      #9OTHER




                      NOTARY PUBLIC, STATE OF NEW YORK                                                                         E:LIJAH WHITE
                        REGISTRATION NO. 0IAL6369961
                         OUALIFIED IN KINGS COUNTY                                                                             2093436-DCA

                                                             Subpoena Served LLC 609.619.2330
